Electronically Filed
                                                       Supreme Court
                                                       SCWC-15-0000436
                                                       28-SEP-2016
                                                       12:46 PM



                           SCWC-15-0000436


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                       IN THE INTEREST OF E.S.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (CAAP-15-0000436; FC-S NO. 13-00005)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner/Father-Appellant’s Application for Writ of


Certiorari, filed on August 22, 2016, is hereby rejected. 


           DATED:   Honolulu, Hawai'i, September 28, 2016.

                                  /s/ Mark E. Recktenwald


                                  /s/ Paula A. Nakayama


                                  /s/ Sabrina S. McKenna 


                                  /s/ Richard W. Pollack


                                  /s/ Michael D. Wilson